DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monge (US 3,350,956).
Regarding Claim 18, Monge discloses a control device (see Col. 1 Lines 9-10) comprising: 
A mount assembly (16) affixed to a vehicle (see Col. 1 Lines 15-27, disclosing use for example in a flight vehicle, and accordingly the mount assembly is affixed to a vehicle).
A handle (2, 3) rotatably coupled with the mount assembly (see Fig. 1), the handle having an operator-engagement region (2).
An input locus about which the handle rotates (see Figs. 1 and 2, showing rotation about the unnumbered bearing that mounts element 14 to element 16), the input locus positioned within the operator-engagement region (see Fig. 1, showing that the axis passes through the operator region) and having a fixed position relative to the vehicle in a lateral axis, a longitudinal axis, and a vertical axis (see Fig. 1, showing the control device is fixed relative to the vehicle), wherein rotation of the handle about the input locus in the lateral axis provides an input (see Fig. 2).
The handle coupled with the mount assembly to prevent movement in response to a stabilizing force in a vector extending through the input locus and to rotate in response to a force in a vector offset from the input locus (see Fig. 1, showing that based on the location of the axis passing through the center of the operator-engagement region, that a force vector passing through the axis would result in no pivotal movement, whereas a force vector above or below the locus will result in a pivoting of the handle, further, based on the pinned connection between the mounting assembly and the handle, no linear movement of the handle relative to the mounting assembly is permitted).
Regarding Claim 19, Monge further discloses the control device of claim 18, wherein the input locus is positioned proximate a center point of the operator-engagement region and is positioned external to the mount assembly (see Fig. 1).  
Regarding Claim 20, Monge further discloses the control device of claim 18 further comprising, an adjustment mechanism (35) to adjust a neutral rotational position of the handle at the input locus (see Figs. 1, showing that the entire control device can be adjusted laterally relative to the vehicle, and accordingly the neutral rotational position of the handle at the input locus can be shifted to the right or the left).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ingham et al. (US 4,920,820) in view of Hull et al. (US 5,265,307).
Regarding Claim 1, Ingham discloses a control device comprising (see Abstract): a mount (19); a handle (15) rotatably coupled with the mount, (see FIG. 3) the handle having an operator-engagement region (16) with a portion to engage an operator's palm (see FIG. 4); and an input locus (see FIG. 3, showing the input locus as the intersection of the two dashed lines in the handle) about which the handle rotates on a rotational axis (see FIG. 3 showing a dashed line passing through, and is coaxial with, the mount) extending perpendicular to the portion of the handle (see FIG. 4, showing that the sides of the handle are curved, and the axis extends through a portion of the handle at a perpendicular), the input locus positioned within the operator-engagement region (see FIG. 3), wherein rotation of the handle about the input locus provides an input (see FIG. 3), the handle coupled with the mount to prevent movement in response to a force in a force vector extending through the input locus and to rotate in response to a force in a force vector offset from the input locus (see FIG. 3).
Ingham does not disclose that the control device has an adjustment mechanism with an arcuate slot. However, Hull, which is reasonable pertinent to the problem faced by the inventor (i.e. providing an adjustment mechanism for adjusting a handle relative to what it is attached to)1 teaches mounting a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the control device disclosed in Ingham with a arcuate slot and pin adjustment mechanism as taught in Hull to improve the comfort of the operator by making the angle between the handle and vertical comfortable to the operator (see Ingham Col. 3 Lines 35-62, disclosing that it is desirable to have the handle angled toward to the mounting structure to make the control device more comfortable for the operator based on the position of the operator’s wrist and forearm) by allowing for the operator to adjust the handle based on the individual height and/or preference of the operator to alleviate allow for a more natural position of the wrist and the hand and to alieve the risks of Carpal Tunnel Syndrome (see Hull Col. 1 Lines 27-40). 
The resulting Combination would accordingly adjust a neutral rotational position of the handle at the input locus. For example, the handle would be able to adjust the cant of the handle relative to the vertical direction in a forward/backward direction and in the rotational direction, which would result in two different neutral rotational positions moved slightly forward or reward of one another or in a clockwise/counterclockwise from the original starting position.
Regarding Claim 2, Ingham further discloses the control device of claim 1, wherein the input locus is external to the mount (see FIG. 3).  
Regarding Claim 3, Ingham further discloses the control device of claim 1, wherein the input locus is positioned proximate a center point of the operator-engagement region (see FIG. 3).
Regarding Claim 4, Ingham further discloses the control device of claim 1, wherein the handle is rotatably coupled with the mount at the rotational axis passing through the input locus (see FIG. 3, showing the axis of rotation as a dashed line is passing through the input locus).
Regarding Claim 5, Ingham further disclose the control device of claim 4, wherein the handle is rotatable relative to the mount about the axis of rotation (see FIG. 3).
Regarding Claim 6, Ingham further discloses the control device of claim 1, wherein the handle prevent movement in a second axis and a third axis, each passing through the input locus (see FIG. 3, showing that rotation is only permitted along one axis, and accordingly movement along a second and a third axis would be prevented).
Regarding Claim 7, the Combination further suggests the control device of claim 1, wherein the handle includes a non-vertical neutral position in a plane transverse to the rotational axis (since the handle is adjustable through the slot 18 and pin 22 taught by Hull in Claim 1 above, the handle could be adjusted to have a non-vertical neutral position, such as though see Hull Fig. 1 and Fig. 3; see also Ingham Col. 3 Lines 35-62 disclosing that it is desirable to angle the handle relative to the vertical axis for the comfort of the operator).  
Regarding Claim 9, Ingham further discloses the control device of claim 1, wherein the input locus has a fixed position relative to the vehicle in a lateral axis, a longitudinal axis, and a vertical axis (see FIG. 3, showing that the input locus can be fixed in the three axes relative to the vehicle).

Allowable Subject Matter
Claims 21-25 are allowed.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Page 7 Line 20 – Page 8 Line 5: Applicant argues that Monge does not “prevent movement in response to a stabilizing force in a vector extending through the input locus” since the control device in This is not persuasive. Claim 18 requires “the handled coupled with the mount assembly to prevent movement in response to a stabilizing force in a vector extending through the input locus and to rotate in response to a force in a vector offset from the input locus. The Examiner notes that the rejection of Claim 18 has been modified based on Applicant’s claim amendment, with the “mount assembly” being element 16. Based on Monge Fig. 1, it can be seen that no relative movement between the mount assembly and the handle is possible for a force vector that extends through the input locus, and that a force above or below the input locus results in rotation of the handle relative to the mount assembly. Accordingly, the claim limitation is met.
Page 11 Line 1 – Page 12 Line 5: Applicant argues that “[m]odifying the handle of Ingham to include the adjustment mechanism of Hull would require significant changes to the handle of Ingham beyond the scope of an ordinary skilled artisan and would frustrate the purposed of Ingham. As support for significant changes to the handle, Applicant asserts that all of the structure shown in Hull Fig. 1 would be required. As support for frustrating the purpose of Ingham, Applicant asset that Ingham has a handle with a particular angle with respect to the wrist, and modifying this would frustrate the purpose. This is not persuasive. 
First, modification based on the teaching of Hull would not require all of the structure asserted by Applicant. Hull teaches a very simple handle attachment using two slots and one pin, with one slot being straight to allow for a side to side adjustment, and a curved slot to allow for an angle adjustment of the handle. In the rejection of Claim 1 as set forth above, only the curved “arcuate” slot and pin are being used to provide an adjustable cant of the handle in Ingham. As such, modification of Ingham would be as simple as putting a single slot on element 15 (which is already curved as shown in Fig. 4) and putting a pin on the bottom of element 16. Such as modification would require minimal structural changes to Ingham, and would be well within the level of skill of one having ordinary skill in the art.

Page 12 Lines 6-13: Applicant argues that Hull is not in the same field of endeavor nor reasonably pertinent to problems addressed by the claimed subject matter or Ingham. This is not persuasive. Hull is considered to be reasonably pertinent to both Applicant’s claimed invention and Ingham. In particular, Ingham sets forth that it is desirable to have the handle angled toward to the mounting structure to make the control device more comfortable for the operator based on the position of the operator’s wrist and forearm (see Ingham Col. 3 Lines 35-62) and that providing an adjustable handle is desired based on the preferences of an operator (see Applicant’s original disclosure [0097]). Hull, in turn is directed to improvements in attaching a handle to provide a more ergonomic positioning of the wrist (see Hull Col. 1 Lines 27-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2141.01(a)    Analogous and Nonanalogous Art: I.    TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART
        
        In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.